DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
 
Response to Amendment
2.	Applicant’s amendment and accompanying remarks filed 2/28/22 have been fully considered and entered. Claim 1 has been amended as requested.  Claim 20 remains is withdrawn. Applicant’s amendments are not found sufficient to overcome the obviousness type rejection based on the combination of over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1 and Applicant’s arguments are not found persuasive of patentability for reasons set forth below. 
Response to Arguments
2.	Applicants argue that the combination of prior art does not teach the claimed fabric comprising the claimed woven reinforcement fabric with the claimed coating wherein the claimed woven fabric has the claimed window size openings and openness. 
With regard to claimed openness range, the Examiner maintains that the claimed openness range corresponds to the size of the window openings in the woven fabric. Since the combination of prior art teach the claimed coated woven fabric having the claimed window size openings, the Examiner maintains that the claimed openness range of 1-15% would be met. 
2-625mm2 And finally, Applicants have still not provided any type comparative data or other evidence establishing non-obvious/unexpected results which would serve to persuade the Examiner that the article provided by the combination of prior art would also not exhibit the claimed properties of coating adhesion, strength retention, creep resistance, tear strength, crease retention and/or openness. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claim(s) 1,3-6, 9-10,12-15 and 17-18 stand rejected under 35 U.S.C. 103 as obvious over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1. 
	With respect to claims 1 and 3-4 the published patent application issued to Keese et al., teach a coating a reinforcing fabric with a first coating of comprised of a perfluoropolymer and a second coating comprising a blend of perfluoropolymer and a silicone polymer; wherein the amount of silicone polymer ranges between 2-30 wt.% (abstract). Keese et al., teach that the silicone polymer can be derived from an aqueous dispersion and can include precured silicone with terminal end groups that undergo condensation reaction during drying. In particular, the silicone polymer can be derived from an aqueous 
	With regard to claims 1 and 18, Keese et al., does not teach the claimed window size of the openings between the warp and weft threads of the woven fabric. However, woven fabrics of having at least the claimed opening size are known in the art and used in various industries. For example, the published patent application issued to Christiansen et al., teach an article comprising a PTFE coated reinforcing mesh of a woven fabric with openings ranging from 2-40mm, preferably 4-12mm (sections 0039 and 0044). Said article is used as weather protection type membranes in the fields of building, shelters, tents, roofing etc (section 0003). Therefore, it would have been obvious to use a woven fabric in the reinforcing article of Keese et al., with an opening between the warp and weft threads in the claimed range as taught by Christiansen et al. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 

The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
With regard to the limitation of “wherein the woven fabric has an openness ranging from 1-25%, the Examiner is of the position that since the combination of Keese et al., and Christiansen et al., meet all of the claimed structural and chemical limitations of the claimed fabric the claimed “openness” would be exhibited once the article of modified Keese et al., is available. It appears that the openness range corresponds to the size of the window openings in the woven fabric.  Applicants have not set forth any distinguishing features which would provide for the claimed “openness”.

5.	Claim(s) 7-8 stand rejected under under 35 U.S.C. 103 as obvious over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1 as applied to claim 1 and further in view of Hahn et al., US 2002/0078856.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789